DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 3, the term “quasi-circular” is indefinite, it is not clear what a scope of “quasi” is.  In claim 1, line 4 “each first roller” is indefinite, only two rollers are set forth in line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuschy et al. (4,136,543) in view of Arata (3,132,545).  Tuschy discloses two circular truncated cone rollers (1,2; col. 1, lines 10-13) which are angled (col. 2, lines 2-6) to move a stock (5) spirally as the rollers work the stock in a deformation zone between the rollers and plates (6,7) having a curved surface (Fig. 1) to reduce a cross-section of .  
Tuschy does not disclose that the stock is heated. Arata teaches frustoconical rollers (9,10,11) which are constructed to product large reduction (col. 3, lines 47-60) of metal tubes and bars (W; col. 1, line 8) with the tube or bar (W) being heated (col. 4, lines 60-67).  Regarding claim 4, Arata teaches that a diameter of the rolls is about 4 times a diameter of a workpiece (col. 3, lines 49-50).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the stock of Tuschy as taught by Arata in order to bring the stock up to temperature for deformation. 
Tuschy does not disclose that the stock is a diameter 60-500mm.  Jour teaches rolling rods and tubes in a high rate of reduction (col. 1, lines 8-10) where a feed angle (col. 3, lines 5-6) and roller inclination angle (col. 6, lines 32-36) are adjustable for rolling a stock of 200-400mm.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to roll a cylindrical stock of 200-400mm as taught by Jour in the rolling method of Tuschy as is known the conical rolling art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuschy in view of Arata and Jour and further in view of Yamakawa et al. (5,713,234).  Tuschy discloses that a smaller diameter roll section engaging the stock (Fig. 2) has a different conical curve surface that a main roller (1,2) but does not disclose that the entry section and main roller section have differing included angles.
Yamakawa teaches two rollers (1A,1B) having a shape of a truncated circular cone (Fig. 11) and two guides (3u,3d) with a curved surface with the rollers have a cross angle γ of about 20° to 25° (col. 9, lines 14-15 and col. 10, lines 47-49) and a feed angle β of about 8-16° (table 3, col. 7, lines 25-35) for working a heated workpiece (B; col. 8, lines 64-66) wherein a ovality (Fig. 13) of the workpiece (H) in a deformation zone (g) between (14,14) is shown.  Yamakawa teaches that a roller part (12) has a different, smaller diameter than roller part (13) (col. 8, lines 3-9) where a roller diameter (at 11; Fig. 11) separates the rollers parts (12,13) which have different included angles (θ1,θ2) with respect to a pass line (X-X) which define different curves of the roller parts (12,13).  The rollers have a first and second curve since they have different diameters and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi (7,146,836) teaches a truncated conical roller (Fig. 1) having a larger diameter part (D2) and a smaller diameter part (D1; col. 8, lines 36-37) and having differing lengths (L2,L1; col. 8, lines 39-40).  Hayashi teaches a billet diameter of 60mm (col. 8, line 46) and L1=300mm, L2=460mm, D1=240mm, D2=550mm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725